McKee, J., dissenting:
When the estate of a cestui que trust has passed to a trustee subject to the trust, the former becomes seised of his first * estate upon satisfaction of the trust, and having the right of entry therein, he is entitled to maintain ejectment against the trusted.
The purpose for which the trust was created being satisfied, the trust no longer exists; the trust estate has ended (§ 871, Civ. Code), and the functions of the trustee have ceased, and although the legal title may remain in him, it is but a barren title, unaccompanied with the right of possession against the person entitled to the estate. He can not avail himself of it to maintain or defend an action of ejectment between the cestui que trust and himself; he holds *73the title simply for the purpose of reconveying it to the person entitled to the estate. The law makes it his duty to re-convey. (§ 1109, Civ. Code.) A Court of equity, if called upon, will compel him to reconvey, and a Court of law, in an action of ejectment between him and his cestui que trust, or the person entitled to the estate, will presume that he has re-conveyed.
In Lade v. Holford, 2 Amb. 479, Lord Mansfield said that when trustees ought to convey to the beneficial owner, he would leave it to the jury to presume where such presumption might reasonably be made, that they had conveyed accordingly, in order to prevent a just title from being defeated by a matter of form. In Hopkins v. Ward, 6 Munf. 38, it was held that a cestui que trust, after the purposes of a deed had been satisfied, may maintain ejectment upon a demise in his own name, although the legal estate is still in the trustee; and in French v. Edwards, 21 Wall. 147, it was held that ejectment would lie to recover the' possession of land, where it was held after the use had been determined.
As the trustees were entitled to the possession of the land only for the purposes of the trust, that right ended when the trust ended by the discontinuance of the cemetery. Thereafter their possession could only be continued for their own private purposes, and as those were not founded upon any right or estate paramount to that of their cestui que trust, the Court below should have adjudged the plaintiff entitled to the possession, and rendered judgment accordingly. I, therefore, think the judgment of the Court below should be reversed.